                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 03, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

DAVID ALLEN HAVERKAMP; aka           §
HAVERKAMP,                           §
                                     §
         Plaintiffs,                 §
VS.                                  § CIVIL ACTION NO. 2:17-CV-18
                                     §
JOSEPH PENN, et al,                  §
                                     §
         Defendants.                 §
                          ORDER SETTING DEADLINES
The following deadlines are set:

1.     Discovery ends Friday, September 4, 2020.

2.     Expert witnesses must be designated by Friday, July 3, 2020. For any expert

designated, a report in compliance with FED. R. CIV. P. 26(a)(2)(B) must accompany the

designation. Responsive experts are due twenty days prior to the close of discovery.

3.     Dispositive motions shall be filed on or before Friday, September 4, 2020.

Responses to dispositive motions are due thirty days after the filing of the opposing

party’s dispositive motion.

4.     Leave of court is required to amend pleadings or to join additional parties. Any

motion to amend pleadings or add parties must be filed on or before Friday, May 8,

2020. Any motion to amend pleadings or add parties must include as an attachment the

complete proposed amended pleading.

       ORDERED this 3rd day of April, 2020.

                                             ___________________________________
                                             Julie K. Hampton
                                             United States Magistrate Judge
1/1
